           Case 2:21-cr-00022-APG-VCF Document 24 Filed 02/11/21 Page 1 of 5



 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        2:21-CR-22-APG-VCF

 9                 Plaintiff,                       Preliminary Order of Forfeiture

10          v.

11 DELASHAUN DEAN,

12                 Defendant.

13         This Court finds Delashaun Dean pled guilty to Count One of a One-Count Criminal
14 Information charging him with possession of counterfeit and unauthorized access devices in

15 violation of 18 U.S.C. § 1029(a)(3). Criminal Information, ECF No. 20; Change of Plea,

16 ECF No. 18; Plea Agreement, ECF No. 22.

17         This Court finds Delashaun Dean agreed to the forfeiture of the property set forth in
18 the Plea Agreement and the Forfeiture Allegation of the Criminal Information. Criminal

19 Information, ECF No. 20; Change of Plea, ECF No. 18; Plea Agreement, ECF No. 22.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2), the United
21 States of America has shown the requisite nexus between property set forth in the Plea

22 Agreement and the Forfeiture Allegation of the Criminal Information and the offense to

23 which Delashaun Dean pled guilty.

24         The following property (1) any property, real or personal, which constitutes or is
25 derived from proceeds traceable to a violation of 18 U.S.C. § 1029(a)(3), or a conspiracy to

26 commit such offense; (2) any property, real or personal, which constitutes or is derived from
27 proceeds traceable to a violation of 18 U.S.C. § 1029(a)(3), a specified unlawful activity as

28 defined in 18 U.S.C. §§ 1956(c)(7)(A) and 1961(1)(B), or a conspiracy to commit such
           Case 2:21-cr-00022-APG-VCF Document 24 Filed 02/11/21 Page 2 of 5



 1   offense; (3) any property constituting, or derived from, proceeds obtained directly or

 2   indirectly, as the result of a violation of 18 U.S.C. § 1029(a)(3), or a conspiracy to commit

 3   such offense; and (4) any personal property used or intended to be used to commit the

 4   violations of 18 U.S.C. § 1029(a)(3), and is subject to forfeiture pursuant to 18 U.S.C.

 5   § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(2)(B); 18 U.S.C. § 1029(c)(1)(C)

 6   and 1029(c)(2); and 21 U.S.C. § 853(p):

 7          1. Any and all fraudulent access devices including, but not limited to, at least the

 8              following:

 9                 a. a California Employee Development Department (EDD) debit card with

10                     the last four digits of the account number being 5903 issued in the name of

11                     J.M.;

12                 b. an EDD debit card with the last four digits of the account number being

13                     0570 issued in the name of N.H.;

14                 c. an EDD debit card with the last four digits of the account number being

15                     5800 issued in the name of O.W.;

16                 d. an EDD debit card with the last four digits of the account number being

17                     9730 issued in the name of A.T.;

18                 e. an EDD debit card with the last four digits of the account number being

19                     3288 issued in the name of J.W.;

20                 f. an EDD debit card with the last four digits of the account number being

21                     2975 issued in the name of E.L.;

22                 g. an EDD debit card with the last four digits of the account number being

23                     5640 issued in the name of J.N.;

24                 h. an EDD debit card with the last four digits of the account number being

25                     2370 issued in the name of A.M.;

26                 i. an EDD debit card with the last four digits of the account number being

27                     7045 issued in the name of M.W.;

28                 j. an EDD debit card with the last four digits of the account number being

                                                    2
           Case 2:21-cr-00022-APG-VCF Document 24 Filed 02/11/21 Page 3 of 5



 1                       3767 issued in the name of H.C.;

 2                    k. an EDD debit card with the last four digits of the account number being

 3                       2906 issued in the name of J.C.;

 4                    l. an EDD debit card with the last four digits of the account number being

 5                       8391 issued in the name of D.L.;

 6                    m. an EDD debit card with the last four digits of the account number being

 7                       8658 issued in the name of G.F.;

 8                    n. an EDD debit card with the last four digits of the account number being

 9                       0061 issued in the name of H.T.;

10                    o. an EDD debit card with the last four digits of the account number being

11                       2994 issued in the name of N.Y.;

12                    p. a Texas driver’s license issued in the name of B.D., but bearing

13                       defendant’s photo;

14                    q. a Visa debit card with the last four digits of the account number being

15                       6779 issued in the name of B.D.;

16                    r. a Visa debit card with the last four digits of the account number being

17                       1475 issued in the name of B.D.; and

18          2. one spiral notebook confiscated by the Las Vegas Metropolitan Police

19              Department from Room 3806 of the Cosmopolitan Hotel containing personally

20              identifiable information of many individuals, some of which matched the 15

21              EDD debit cards recovered.

22   (all of which constitutes property).

23          This Court finds that on the government’s motion, the Court may at any time enter

24   an order of forfeiture or amend an existing order of forfeiture to include subsequently

25   located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

26   32.2(b)(2)(C).

27          This Court finds the United States of America is now entitled to, and should, reduce

28   the aforementioned property to the possession of the United States of America.

                                                     3
            Case 2:21-cr-00022-APG-VCF Document 24 Filed 02/11/21 Page 4 of 5



 1          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the United States of America should seize the aforementioned property.

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

 4   rights, ownership rights, and all rights, titles, and interests of Delashaun Dean in the

 5   aforementioned property are forfeited and are vested in the United States of America and

 6   shall be safely held by the United States of America until further order of the Court.

 7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 8   of America shall publish for at least thirty (30) consecutive days on the official internet

 9   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

10   describe the forfeited property, state the time under the applicable statute when a petition

11   contesting the forfeiture must be filed, and state the name and contact information for the

12   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

13   and 21 U.S.C. § 853(n)(2). In the alternative, if the value of the property is less than $1,000,

14   the government may instead serve every person reasonably identified as a potential claimant

15   in lieu of publication pursuant to Fed. R. Crim. P. 32.2(b)(6)(C) with Fed. R. Civ. P. Supp.

16   Rule G(4)(a)(i)(A).

17          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

18   or entity who claims an interest in the aforementioned property must file a petition for a

19   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

20   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C.

21   § 853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

22   right, title, or interest in the forfeited property and any additional facts supporting the

23   petitioner’s petition and the relief sought.

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

25   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

26   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

27   not sent, no later than sixty (60) days after the first day of the publication on the official

28   internet government forfeiture site, www.forfeiture.gov.

                                                      4
           Case 2:21-cr-00022-APG-VCF Document 24 Filed 02/11/21 Page 5 of 5



 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

 2   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

 3   Attorney’s Office at the following address at the time of filing:

 4                 Daniel D. Hollingsworth
                   Assistant United States Attorney
 5                 James A. Blum
                   Assistant United States Attorney
 6                 501 Las Vegas Boulevard South, Suite 1100
                   Las Vegas, Nevada 89101.
 7

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 9   described herein need not be published in the event a Declaration of Forfeiture is issued by

10   the appropriate agency following publication of notice of seizure and intent to

11   administratively forfeit the above-described property.

12          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

13   copies of this Order to all counsel of record.

14                  February 11
            DATED _____________________, 2021.

15

16

17                                               UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28

                                                      5
